          Case 6:21-cv-00153-ADA Document 16 Filed 03/25/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                         §
BRAZOS LICENSING AND                                §
DEVELOPMENT,                                        §
                                                    §
       Plaintiff,                                   §
                                                    §
v.                                                  §      Civil Action No. 6:21-cv-00153-ADA
                                                    §
NETGEAR, INC.,                                      §
                                                    §
       Defendant.                                   §
                        NOTICE OF APPEARANCE OF DAVID R. CLONTS

       The following designated attorney herby enters an appearance as counsel of record for

Defendant NETGEAR, Inc. and is authorized to receive service on all pleadings, notices, orders and

other papers in the above-captioned matter on behalf of Plaintiffs and Defendants.


                                            David R. Clonts
                                        State Bar No. 04403700
                                  CADWELL CLONTS & REEDER LLP
                                       One Riverway, Suite 1700
                                          Houston, TX 77056
                                       Telephone: 713.360.1562
                                        Facsimile: 940.233.8587
                                Email: dclonts@cadwellclontsreeder.com
         Case 6:21-cv-00153-ADA Document 16 Filed 03/25/21 Page 2 of 2



Dated: March 25, 2021              By: /s/ David R. Clonts
                                   Kevin E. Cadwell
                                   kcadwell@cadwellclontsreeder.com
                                   Texas Bar No. 24036304
                                   David R. Clonts
                                   dclonts@cadwellclontsreeder.com
                                   Texas Bar. No. 04403700
                                   Lisa M. Thomas
                                   lthomas@cadwellclontsreeder.com
                                   Texas Bar No. 24079455
                                   CADWELL CLONTS & REEDER LLP
                                   One Riverway, Suite 1700
                                   Houston, Texas 77056
                                   Phone: (713) 360-1560
                                   Fax:     (940) 233-8587

                                   ATTORNEYS FOR DEFENDANT
                                   NETGEAR, INC.




                                       2
